DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 10-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (U.S. Pub. 2011/0159208) in view of Pervan (U.S. Pub. 2014/0028772) and Desie et al (U.S. Pat. 6,174,095)
	Regarding claim 1, a method for manufacturing panels having a printed pattern for use in panels (Abstract; Paragraphs 0001-0002), wherein panels at least include a substrate and a top layer, wherein the top layer includes a paper layer (5), the method comprising
	Providing the paper layer with an ink jet receiver coating by transporting the paper layer relative to a coater in a coating direction; providing the coated paper layer with at least a portion of the printed pattern using a digital ink jet printer that includes a housing containing print heads (Figure 1; Paragraphs 0031, 0034-0035, 0042)
	Wherein providing the printed pattern involves a relative motion between the digital ink jet printer and the paper layer during a printing operation in a printing direction substantially corresponding or substantially opposite to the coating direction (Figure 1; Paragraph 0031)
	Regarding the limitation wherein the paper layer is fed from a roll (6; Paragraph 0054), printed upon, and rolled back up again, Price discloses the printed substrate is stackable or reelable, therefore Price discloses the paper layer is fred from a roll printed upon, and rolled back up again (Paragraphs 0041, 0063, 0077)
	Desie discloses wherein providing the portion of the printed pattern involves using water based pigment containing inks (Column 1, Lines 25-34)
	Price does not expressly disclose the paper layer is maintained flat inside the housing and specifically forming a wood motif.  Pervan discloses a housing member (35) which comprises a plurality of print heads for forming decorative patterns (Figures 1a, 6a; Paragraphs 0034, 0108), further Pervan discloses it is known in the art to form a plurality of images including a wood grain print or wood motif (Figure 1; Paragraph 0034).  Therefore in combination with the apparatus of Price, which discloses a coater to form a coating on the paper layer, a paper layer which is maintained flat inside a housing and is able to print a wood motif after a coating is formed is disclosed. 
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Pervan and Desie into the device of Price, for the purpose of imitating a wood pattern on a stable surface and performing printing on large substrates in a short printing time
Regarding claim 2, wherein the minimum radius over which the paper layer is bent inside the housing is larger than 50 centimeters (Figure 1)
Regarding claim 3, Desie discloses wherein the digital ink jet printer is a single pass printer (Abstract; Column 9, Lines 27-51)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Desie into the device of Price, for the purpose of performing printing on large substrates in a short printing time 
Regarding claim 4, Desie discloses wherein the ink jet receiver coating comprises pigments (Column 2, Lines 7-12)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Desie into the device of Price, for the purpose of performing printing on large substrates in a short printing time
Regarding claim 7, wherein the ink jet receiver coating comprise at least a hydrophilic polymer (Paragraph 0044)
Regarding claim 10, wherein the ink jet receiver coating is obtained from a liquid substance that is deposited on the paper layer (Figure 1; Paragraphs 0031, 0034-0035, 0042)
Regarding claim 11, wherein deposition of the liquid substance may be performed in an impregnation channel or on a printing equipment (Figure 1; Paragraphs 0031, 0034-0035, 0042)
Regarding claim 12, wherein the printing equipment is a roll to roll printer comprising a coating device upstream of the print heads (Figure 1; Paragraphs 0031, 0034-0035, 0042)
Price discloses the printed substrate is stackable or reelable, therefore Price discloses roll to roll printer (Paragraphs 0041, 0063, 0077)
Regarding claim 13, Price discloses the printed substrate is stackable or reelable, therefore Price discloses roll to roll endless shape printer (Paragraphs 0041, 0063, 0077)
Regarding claim 14, wherein the liquid substance comprises a ssolid content of 1 to 20% by weight (Paragraph 0034)
	Regarding claim 18, providing the paper layer with thermosetting resin by transporting the paper layer through a resin application device (10) in a resin application direction substantially corresponding or substantially opposite to the coating direction (Figure 1; Paragraph 0055)
	Regarding claim 19, wherein providing the paper layer with thermosetting resin is performed subsequent to providing the coated paper layer with at least a portion of the printed pattern (Figure 1; Paragraph 0055)
Regarding claim 20, wherein the thermosetting resin is a melamine based resin (Figure 1; Paragraph 0055)

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (U.S. Pub. 2011/0159208) as modified by Pervan (U.S. Pub. 2014/0028772) and Desie et al (U.S. Pat. 6,174,095) as applied to claim 1 above, and further in view of Tamagawa et al (U.S. Pub. 2003/0198885)
Regarding claims 5, 6, Tamagawa discloses wherein the pigments have a mean particle size of 0.01 to 40 micrometer and wherein the pigments have a pore volume of 0.5 to 3 ml/g (Paragraph 0218)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tamagawa, into the device of Price as modified by Pervan and Desie, for the purpose of providing an image which is superior quality and gloss (Paragraph 0011)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (U.S. Pub. 2011/0159208) as modified by Pervan (U.S. Pub. 2014/0028772) and Desie et al (U.S. Pat. 6,174,095) as applied to claim 1 above, and further in view of van der Zwan et al (U.S. Pub. 2010/0282407)
Regarding claim 9, van der Zwan discloses a dry weight of a total volume of the pigment containing inks deposited on the coated paper layer is 15 grams per square meter or lower (Paragraph 0040)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of van der Zwan into the device of Price as modified by Pervan and Desie, for the purpose of producing high quality print material

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (U.S. Pub. 2011/0159208) as modified by Pervan (U.S. Pub. 2014/0028772) and Desie et al (U.S. Pat. 6,174,095) as applied to claim 1 above, and further in view of Koenig et al (U.S. Pub. 2007/0087138)
Regarding claim 16, Koenig discloses the paper layer is made of a paper with a mean air resistance according to the Gurely method (Tappi T460) of below 30) (Paragraph 0029)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Koenig into the device of Price as modified by Pervan and Desie, for the purpose of providing desired dry time
Regarding claim 17, Koenig discloses the paper layer has a weight of between 50 and 100 grams per square meter (Paragraphs 0029, 0031)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Koenig into the device of Price as modified by Pervan and Desie, for the purpose of providing desired dry time

Allowable Subject Matter
Claims 8, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 28, 2022